Citation Nr: 1039211	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for cataracts, to include 
as due to exposure to ionizing radiation.

2.  Entitlement to an effective date prior to October 30, 2006, 
for the award of service connection for basal cell carcinoma of 
the scalp.

3.  Entitlement to an effective date prior to December 19, 2006, 
for the award of service connection for squamous cell carcinoma 
of the scalp.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Fargo, 
North Dakota.  The Veteran testified before a Decision Review 
Officer (DRO) in October 2009 and the undersigned Acting Veterans 
Law Judge in September 2010; transcripts of these hearings are 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an earlier effective date for the 
awards of service connection are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a 
participant of Operation HARDTACK I while serving aboard the 
U.S.S. Boxer in 1958.  

2.  The competent and credible evidence does not establish that 
the Veteran has a radiogenic disease; it also does not show that 
nuclear sclerotic cataracts manifested during service or are 
otherwise related to service, to include as a result of exposure 
to ionizing radiation.


CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by active military 
service, nor are they due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that a December 2007 letter 
satisfied VA's duty to notify requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This letter was sent to 
the Veteran prior to the March 2008 rating decision; thus, the 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  The Veteran's service treatment and personnel 
file have been associated with the claims folder and all relevant 
and available VA and non-VA treatment records have been obtained, 
including private treatment records from the Dakota Eye Surgery 
Center.  The Veteran has not identified any additional 
outstanding evidence that must be obtained prior to the 
adjudication of his claim.  The Board acknowledges that the 
Veteran noted that he was treated for eye issues shortly after 
service (approximately 1960); however, he also informed the VA 
that such records were no longer available due to the death of 
the physician.  No remand is therefore necessary.  See 38 C.F.R. 
§ 3.159(c)(1) (2010).

The claims file reflects that the Veteran was not provided with a 
VA examination.  Similarly, the special development procedures 
applicable to claims based on exposure to ionizing radiation (as 
set forth in 38 C.F.R. § 3.311) were not employed.  For the 
reasons discussed below, the Board finds that the evidence of 
record does not warrant a remand for examination(s) or further 
development under 38 C.F.R. § 3.311.  

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2010).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus, but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83 (2006).

Under the special development procedures of 38 C.F.R. § 3.311, a 
dose estimate will be obtained from appropriate sources and the 
Under Secretary for Benefits shall consider the claim, obtaining 
an advisory opinion from the Under Secretary for Health, if 
necessary.  These procedures are for application if a veteran 
suffers from one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b) or the veteran has cited or submitted competent 
scientific or medical evidence that a claimed condition is a 
"radiogenic disease."  38 C.F.R. § 3.311(b)(4) (2010).  

With respect to the Veteran's claimed cataracts, there is nothing 
of record, other than his own lay statements, that indicates such 
disease is related to his military service, to include exposure 
to ionizing radiation.  And as discussed below, the Veteran's lay 
assertions alone are not competent evidence that may establish an 
etiological link to service.  Absent evidence that the Veteran 
has a disorder that may have its origins in service, to include 
as a result of exposure to ionizing radiation, the standards 
outlined in the United States Court of Appeals for Veterans 
Claims' (Court) decision in McLendon have not been met, and a VA 
examination is neither necessary nor required.  See McLendon, 20 
Vet. App. at 83 (2006); see also Bardwell v. Shinseki, 24 Vet. 
App. 36 (2010).  Furthermore, the competent evidence of record 
clearly shows that the Veteran has nuclear sclerotic cataracts 
and not posterior subcapsular cataracts; no medical or scientific 
evidence has been submitted which indicates nuclear sclerotic 
cataracts may be etiologically related to ionizing radiation 
exposure.  Therefore, inasmuch as the Veteran's cataracts are not 
a "radiogenic disease," the special development procedures of 
38 C.F.R. § 3.311 are not for application.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Other Due Process Considerations

The Board notes that the Veteran submitted a number of private 
and VA treatment records following the issuance of the most 
recent supplemental statement of the case dated in November 2009.  
The Veteran indicated that he was submitting such evidence in 
support of other claims not currently before the Board for 
appellate review.  He also testified at the September 2010 Board 
hearing that he would waive RO review of these records.  

Applicable VA regulations require that evidence must be referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case if such 
evidence is received prior to transfer of the records to the 
Board, is not duplicative of evidence already of record, and is 
relevant to the issue on appeal.  38 C.F.R. § 19.37 (2009).  In 
the present case, some of these records were not previously of 
record.  And while they were received after the AOJ had certified 
this appeal to the Board, they were received at the AOJ prior to 
transfer of the file to the Board.  Nevertheless, a remand is not 
necessary because the Board has reviewed this evidence and finds 
that it is not relevant to the current determination because 
although it does contain records showing continued treatment for 
cataracts/vision problems, it does not contain information that 
is relevant to the reasons for the Board's denial.  Thus, there 
is no prejudice to the Veteran if the Board proceeds with its 
determination; in fact, remanding this appeal would only further 
delay this appeal with no obvious benefit flowing to the Veteran.  

Analysis

The Veteran testified during this appeal that he was exposed to 
ionizing radiation as a member of the crew on the U.S.S. Boxer 
during Operation HARDTACK I.  He contends that this exposure led 
to the development of cataracts which were first diagnosed 
shortly after his separation from service.  As such, it is his 
assertion that service connection is warranted for this disease.  

Service connection for disorders claimed to be due to exposure to 
ionizing radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303 by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  There are a number of activities 
defined as a "radiation-risk activity" including, but not 
limited to, onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2010).  

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the following: 
cancer, including all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, multiple myeloma, and lymphomas other 
than Hodgkin's disease; parathyroid adenoma; tumors of the brain 
and central nervous system, non-malignant thyroid nodular 
disease, and posterior subcapsular cataracts.  38 C.F.R. § 
3.311(b)(2) (2010).  Additionally, if a claim is based on a 
disease other than one of those listed in paragraph (b)(2), VA 
shall nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (2010).  

The Veteran has submitted private ophthalmologic records showing 
that he was diagnosed in October 2006 with nuclear sclerotic 
cataracts in both eyes.  He underwent bilateral cataract surgery 
immediately thereafter and treatment records show continued 
treatment for post-operative residuals, including pseudophakia 
and decreased visual acuity.  With regards to the various 
theories of entitlement as described above, nuclear sclerotic 
cataracts is not listed as a disease entitled to presumptive 
service connection under 38 C.F.R. § 3.309(d).  See also 38 
U.S.C.A. 
§ 1112(c)(2) (West 2002 & Supp. 2010).  As such, the Board need 
not consider whether presumptive service connection based on 
ionizing radiation exposure is warranted.  Similarly, the special 
development procedures provided in 38 C.F.R. § 3.311 are also not 
for application because the evidence clearly demonstrates that 
the Veteran has nuclear sclerotic cataracts and not posterior 
subcapsular cataracts.  The record also does not contain any 
scientific or medical evidence that indicates nuclear sclerotic 
cataracts might be etiologically related to ionizing radiation 
exposure.  As such, the evidence fails to show that the Veteran 
has a "radiogenic disease" as defined by VA law and 
regulations.  See 38 C.F.R. § 3.311(b) (2010).  

Thus, it appears that the evidence must establish direct service 
connection under 38 C.F.R. § 3.303 for the Veteran to prevail in 
his claim.  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Pertinent VA law and regulations provide that 
service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Generally, this requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); 38 C.F.R. § 3.303(d) (2010).  Alternatively, service 
connection may be established either by showing that a chronic 
disability or disease was incurred during service and later 
manifestations of such chronic disability or disease are not due 
to intercurrent cause(s) or that a disorder or disease was 
incurred during service and there is evidence of continuity of 
symptomatology which supports a finding of chronicity since 
service.  38 C.F.R. § 3.303(b) (2010).  

As an initial matter, the Board observes that the record contains 
information from the Defense Threat Reduction Agency (DTRA) which 
verifies that the Veteran was a participant in Operation HARDTACK 
I.  Additionally, his service personnel file confirms that he was 
stationed aboard the U.S.S. Boxer for most of his active duty 
service, including May 14, 1958, when, according to a history of 
the U.S.S. Boxer provided by the Nuclear Defense Agency, the ship 
experienced nuclear fallout from an atomic detonation.  In light 
of such evidence, the Veteran qualifies as a "radiation-exposed 
veteran."  See 38 C.F.R. §§ 3.309(d)(3)(i), (ii)(A),(iv), and 
(v)(O) (2010).  

Evidence of radiation exposure, by itself, however, is not 
sufficient to award service connection.  Rather, there must be 
some evidence that the Veteran's nuclear sclerotic cataracts are 
somehow related to in-service exposure to ionizing radiation.  
See 38 C.F.R. § 3.303(d) (2010).  The medical evidence in the 
present case fails to demonstrate any such relationship.  In this 
regard, none of the medical evidence of record contains any 
information regarding the etiology of his cataracts.  
Unfortunately, the Veteran, as a lay person, is not competent to 
provide evidence regarding a nexus between radiation exposure and 
the development of cataracts because such evidence requires not 
only medical knowledge, but also specialized knowledge regarding 
the medical effects of ionizing radiation, as evidenced by VA's 
special development procedures for ionizing radiation claims.  
See 38 C.F.R. § 3.311; see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As previously noted, the Veteran testified at his September 2010 
Board hearing that he was told by an ophthalmologist shortly 
after service that although he had 20/20 vision, he had the 
beginning stages of cataracts and would eventually need surgery.  
While such evidence suggests that his cataracts may have had 
their onset during service, the Board notes that the Veteran's 
lay statements regarding what a physician told him may not be 
accepted as competent evidence which establishes a diagnosis of 
cataracts in 1960.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (noting the appellant's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence); 
38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means 
evidence provided by a person who is qualified to offer medical 
diagnoses, statements, or opinions).  

The Veteran is, however, competent to state that he may have 
experienced eye/vision problems shortly after service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These statements 
are still subject to a credibility determination, and in the 
present case, the Board finds the Veteran's assertions of eye 
problems and/or diagnosis of cataracts shortly after service not 
to be credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(finding that it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  In this 
regard, it is unlikely that a person would be diagnosed with an 
eye disorder (such as cataracts) and not seek any further 
treatment for such disorder until more than four decades later.  
See Pond v. West, 12 Vet. App. 341, 346 (1999) (stating that, in 
its assessment of lay evidence, the Board may weigh the absence 
of contemporaneous medical evidence against a Veteran's lay 
assertions).  In fact, the Veteran's contemporaneous treatment 
records, which the Board finds more probative than contemporary 
statements, support this conclusion.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997); Caluza v. Brown, 7 Vet. App. 498, 511, 
512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  An 
October 2006 private ophthalmologic consultation notes that the 
Veteran reported a gradual decline in his vision for only the 
past "few years."  He also reported a history of burns from 
radiation bomb exposure, but made no mention of longstanding 
vision/eye problems and/or a previous diagnosis of cataracts.  
Finally, the Board finds it noteworthy that the Veteran made no 
mention of any potential eye issues when he filed his initial 
claim for disability compensation in February 2003.  Rather, his 
claim for cataracts was received following the diagnosis in 
October 2006, further lending credence to the conclusion that he 
was not aware of his cataracts and/or any eye problems which he 
associated with service.  

Absent competent and credible evidence that the Veteran's eye 
problems, including cataracts, first manifested during or shortly 
after service, the Board finds that a preponderance of the 
evidence is against awarding service connection pursuant to 
38 C.F.R. § 3.303(a) or (b).  And as previously discussed, the 
record is silent for any competent evidence linking his post-
surgical cataracts to an incident of service, including exposure 
to ionizing radiation.  The Board is sympathetic to the Veteran's 
claim.  However, a preponderance of the evidence is against this 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and it must be denied.  38 U.S.C.A. § 5107(b) (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cataracts, to include as 
due to exposure to ionizing radiation, is denied.


REMAND

The Veteran was awarded service connection for basal cell and 
squamous cell carcinomas in a September 2007 rating decision; 
separate effective dates and disability ratings were assigned.  
In November 2007, the Veteran submitted a statement in which he 
"claims an earlier effective date for his service-connected 
disabilities referred to in VA decision letter of 09/11/07."  
The Board is of the opinion that this statement can be construed 
as expressing disagreement with the effective dates assigned in 
the September 2007 rating decision and a desire for appellate 
review regarding these issues.  38 C.F.R. § 20.201 (2009).  
Therefore, the Veteran has filed a timely notice of disagreement.  
See id.  The Court has now made it clear that the proper course 
of action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to these 
issues.  38 C.F.R. § 19.26 (2009).  The Veteran will then have 
the opportunity to file a timely substantive appeal if he wishes 
to complete an appeal.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a statement of the case as to the 
following issues: (1) entitlement to an 
effective date prior to October 30, 2006, for 
the award of service connection for basal 
cell carcinoma of the scalp, and (2) 
entitlement to an effective date prior to 
December 19, 2006, for the award of service 
connection for squamous cell carcinoma of the 
scalp.  The Veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2009).  If a timely substantive appeal is 
not filed, the claim should not be certified 
to the Board.  If a timely substantive appeal 
is filed, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


